Citation Nr: 1335291	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from May 1954 to April 1958. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Board remanded the issues of entitlement to service connection for hypertension and a psychiatric disorder for further development.  In July 2013, the RO granted service connection for posttraumatic stress disorder.  Therefore, the issue of entitlement to service connection for a psychiatric disorder has been fully granted and is no longer on appeal.  

Regarding the issue of entitlement to service connection for hypertension, since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the RO was directed to obtain VA treatment records from Leavenworth, Kansas, and any VA treatment records prior to May 2005 and after March 2010 from La Jolla, California and St. Joseph, Missouri.  The only VA treatment records that were obtained are from Kansas City dated from March 2010 to April 2013.  In the July 2013 supplemental statement of the case, the RO listed under evidence considered VA treatment records from San Diego dated from May 2005 to November 2012; however, these records are not found in the file.  As the requested records have not been obtained and there is no negative response regarding the requested records, another remand is required to correct this deficiency.

A statement associated with the record in September 2013 shows that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  These records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from Leavenworth, Kansas, and any VA treatment records prior to May 2005 and after March 2010 from La Jolla, California and St. Joseph, Missouri.  All efforts to obtain these records must be fully documented and a negative response must be provided if records are not available.

2.  Request, directly from the SSA, complete copies of the determination on a claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing. 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


